DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 12/30/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 4, 5, 9-10, 13, 16-20, 23-28 are currently under examination. Claims 7-8, 14-15, 21-22, are cancelled. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2014-215975, filed on 10/23/2014 and to Republic of KOREA 10-2015-0015331, filed on 01/30/2015 are acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The rejection of claims 1, 4, 5, 7-10, 13-28 under 35 U.S.C. 112b is withdrawn in view of applicant’s arguments (on pages 17) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 10/21/2020, 11/23/2020 and 12/30/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matters with the amended limitations “wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped”, “wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body” and “a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector” therefore changing the scope of the claims. 
Applicant argues in his responses from 10/21/2020 and 11/23/2020 that the amended “illumination period” regarding the illumination of the first, second and third light sources as defined in the independent claims as “wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped” with the additional amended limitation “wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body” is not taught by the references of record.
In response, the examiner is considering that the “illumination period” a new subject matter as defined in the claim is not supported by the specification since the specification appears to 
Therefore the Applicant’s arguments are found not persuasive.
Additionally, Applicant argues (on pages 18-22 of the 12/30/2020 Responses) that the references of records do not teach the amended limitations “a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector”. 
In response, the examiner is considering the new subject matters introduced by the amendments as not being taught by the references of record and necessitating further consideration and search towards new grounds of rejection with new references to address these new subject matters which are changing the scope of the claims. Therefore, the Applicant’s arguments are found moot since they are directed to references which are not relied upon to teach the amended limitations with the introduced new subject matters.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 9-10, 13, 16-20, 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1, 9, 10, 16, 28, are also rejected due to said dependency.
Claims 1, 9, 10, 16, 28 recite “illumination period” as characterized in the independent claims by the limitations “wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped”, “wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body”. However, the specification and drawings do not provide such description for a “period” of time corresponding to the illumination of the three different portions of the living body as being “substantially equal to a pulse period of the pulse wave of the living body”. The illumination of the three different portions of the living body is described in [0078]-[0080] and Fig. 5 and Fig. 6 of the disclosure as covering a substantial part of three cardiac cycles, while another disclosure appears to have two or three of the light sources as being on at the same time or using a time division process with a high frequency rate (Fig. 8B) in order to provide the illumination at 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 9-10, 13, 16-20, 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 9, 10, 16, 28, are also rejected due to said dependency.
Claims 1, 9, 10, 16, 28 recite “illumination period” as characterized in the independent claims by the limitations “wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped”, “wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body”. It is unclear as what limitation is intended with the terms “illumination period” since the term period can be differently interpreted as a time range during which the illumination is applied and as a cycle time during which a repeating sequence of illumination is performed. However, the specification and drawings do not provide a limiting definition of these term “illumination period” and what the Applicant considers as the “illumination period” such as one of ordinary skill in the art would know how to avoid infringement. Clarifications are requested via amendments.

Examiner’s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112 2nd rejections, the Examiner has broadly interpreted the claims for purposes of applying the following prior art rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1, 4, 5, 10, 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) and in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009).
Regarding claims 1 and 10, Lindberg teaches a biometric monitoring device and method to use it for monitoring the blood and vascular parameters (Title and abstract multi-band plethysmography for blood flow) reading on an apparatus and method for acquiring biological information, the apparatus comprising: a first light source disposed to contact a living body, the first light source being configured to irradiate directly a first portion of the living body with one  among a red light and an infrared light of a first wavelength, during a first period (Fig. 2 and p.3 5th ¶ LED 804 from the PPG with a light sensor PD on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body to irradiate with near-infra-red light at 804nm a portion of the body therefore the first light can be red or IR during a first period); a light receiver disposed to contact the living body, the light receiver being configured to detect a first light that is directly reflected from the living body of which the first portion is directly irradiated with the one among the red light and the infrared light (Fig. 2 and p.3 5th ¶ LED 804 from the PPG with a light sensor PD as light receiver on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body with the light receiver sensing the reflected light from the first light source or emitter as reflected from the body from the incident light from the light source LED 804 as in Fig.2), a second light source disposed to contact the living body, the second light source being configured to irradiate directly a second portion of the living body with a green light of a second wavelength, during a second period, (Fig. 2 and p.3 5th ¶ left LED 560 from the PPG with a light sensor PD on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body to irradiate with green light at 560nm a portion of the body therefore the first light can be red or IR during a second period); the second portion being different than the first portion (Fig. 2 incidence of the light beams entering the patient at difference places with the first and second light emitters or sources left LED 560 and LED 804 being physically separated one from the other and directed to the same photo-detector/light receiver PD as they are also structurally separated teaching the second portion being different than the first portion) the second wavelength being different than the first wavelength (First light source being red-infrared wavelength at 804nm and the second source being green wavelength to be 560nm) [..., the second period being after a light-off timing period in which the first portion and the second portion are not irradiated, and the light-off timing period being after the first period...]; wherein the light receiver is further configured to detect a second light that is directly reflected from the living body of which the second portion is directly irradiated with the green light of the second wavelength (Fig. 2 and p.3 5th ¶ left LED 560 from the PPG with a light sensor PD as light receiver on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body with the light receiver sensing the reflected light from the second light source a third light source disposed to contact the living body, the third light source being configured to irradiate directly a third portion of the living body with a green light of a third wavelength, during a third period, the third portion being different than the first portion and the second portion, the third wavelength being different than the first wavelength, (Fig. 2 and p.3 5th ¶ right LED 560 at 560nm  from the PPG with a light sensor PD as light receiver on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body with the light receiver sensing the reflected light from the third light source or emitter as reflected from the body from the incident light from the light source right LED 560 as in Fig.2, wherein Fig. 2 the incidence of the light beams entering the patient at difference places with the first, second and third light emitters or sources left LED 560 and LED 804 and right LED 560 are physically separated one from the other and directed to the same photo-detector/light receiver PD as they are also structurally separated teaching the second portion, the first portion and the third portion being different) [...and the third period being after the second period ...], wherein the light receiver is further configured to detect a third light that is directly reflected from the living body of which the third portion is directly irradiated with the green light of the third wavelength  (Fig. 2 and p.3 5th ¶ right LED 560 from the PPG with a light sensor PD as light receiver on a surface of a PPG probe, p.2 4th ¶ “PPG probe is applied non-invasively to the skin” reading the detector and light source in contact with the living body with the light receiver sensing the reflected light from the third light source or emitter as reflected from the body from the incident light from the light source right LED 560 as in Fig.2);  and a processor configured to [...select a detection signal having a higher intensity among a first detection signal that is obtained by detecting the second light and a second detection signal that is obtained by detecting the third light; and ...] determine a pulse wave of the living body (p.6 3rd ¶ computer for processing signals, pule by pulse of the PPG signals and p.6-7 Figs. 3a-3b for pulse waves) [...based on a subtraction value of subtracting the selected detection signal having19 the higher intensity, from a third detection signal that is obtained by detecting the first light ...] [....wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped, wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body and “a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector...].
Lindberg does not teach the second period being after a light-off timing period in which the first portion and the second portion are not irradiated, and the light-off timing period being after the first period, and the third period being after the second period, select a detection signal having a higher intensity among a first detection signal that is obtained by detecting the second light and a second detection signal that is obtained by detecting the third light; based on a subtraction value of subtracting the selected detection signal having19 the higher intensity, from a third detection signal that is obtained by detecting the first light and wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped, wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body and “a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector as in claims 1 and 10.
st-3rd ¶ pulse measuring devices and photoplethysmography) the use of two light-emitting sources for PPG (Fig. 6) which are activated sequentially with a time period wherein the two light sources or LED 1 and LED 2 are OFF (Fig. 6 and p.32 3rd ¶ to p.33 2nd ¶) for the determination of the heart rate (p. 15 2nd ¶ and claim 11) in order to reduce interference between the performance of measuring the different PPG signals from the reflected lights with a light LED off for all LEDs (p.32 3rd-4th ¶) which reads on the second period being after a light-off timing period in which the first portion and the second portion are not irradiated, and the light-off timing period being after the first period as claimed. One person of ordinary skill in the art would have found obvious to apply the same action with the third LED light source of Lindberg for the same motivation in order to achieve the same performance in measuring the PPG signals from the reflected lights from the three different LEDs, therefore teaching also and the third period being after the second period .
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg with the second period being after a light-off timing period in which the first portion and the second portion are not irradiated, and the light-off timing period being after the first period, and the third period being after the second period, since one of ordinary skill in the art would recognize that using a time period without any LED light source being ON as a rest time period between each activation pulse of each LED as being singly activated was well-known in the art, as taught by Nousiainen. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Lindberg and Nousiainen teach the use of plethysmography to measure blood physiological parameters. The motivation would have been to ideally provide a measurement in the LED OFF state to reduce the interference between light sources as suggested by Nousiainen (p. 32 4th ¶). 
 “wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped” and “wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body”.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg with wherein the first portion of the living body, the second portion of the living body and the third portion of the living body are irradiated during an illumination period so that irradiation timings of the first portion, the second portion and the third portion are not overlapped and wherein the illumination period is substantially equal to a pulse period of the pulse wave of the living body, since one of ordinary skill in the art would recognize that using a time period without any LED light source being ON as th ¶).
Lindberg and Nousiainen do not teach to select a detection signal having a higher intensity among a first detection signal that is obtained by detecting the second light and a second detection signal that is obtained by detecting the third light; and pulse wave of the living based on a subtraction value of subtracting the selected detection signal having19 the higher intensity, from a third detection signal that is obtained by detecting the first light and a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector as in claims 1 and 10.
However, Culbert teaches within the same field of endeavor with a biometric monitoring device and method to use it for monitoring the blood and vascular parameters (Title and abstract multi-band plethysmography for respiration rate and perfusion of blood) reading on an apparatus and method for acquiring biological information wherein the green light is interrogating a region shallower beneath the skin surface than the NIR/red light ([0004] and [0032] and Fig. 4) with the green light producing a lower amplitude reflected light than the NIR/red light ([0025]) with a processor with an amplifier configured to adjusted the level of noise between the pulse signal reflected from the green light as being too low and the pulse signal reflected from the NIR/red to select a detection signal having a higher intensity among a first detection signal that is obtained by detecting the second light and a second detection signal that is obtained by detecting the third light; and to determine a pulse wave of the living based on a subtraction value of subtracting the selected detection signal having19 the higher intensity, from a third detection signal that is obtained by detecting the first light as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg and Nousiainen with to select a detection signal having a higher intensity among a first detection signal that is obtained by detecting the second light and a second detection signal that is obtained by detecting the third light and to determine a pulse wave of the living based on a subtraction value of subtracting the selected detection signal having19 the higher intensity, from a third detection signal that is obtained by detecting the first light, since one of ordinary skill in the art would recognize that subtracting the PPG reflected signal from a green light source from the PPG reflected signal from a NIR/red light source was well-known in the art, as taught by Culbert, and since the choice between independent PPG signals from different green light source placed at different local places would have led to an obvious selection of the highest signal of the green reflected signal in order to 
Lindberg, Nousiainen and Culbert do not teach a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector as in claims 1 and 10.
However, Klomhaus teaches within the same field of endeavor of pulse oximetry (Title, abstract and [0004] and Fig.2) the use of a pressure sensor (Figs.3-4,7-10 and [0031]-[0034], [0037]-[0038] and [0044]-[0046] sensor 12 made with a collapsible material 80 to ensure proper contact of a physiological sensor 18 with the skin of the patient, wherein the thickness of a material 80 provide a specific color corresponding to the applied pressure within a window 98, with a chart 120 to allow the user to determine the applied pressure) wherein the same sensor is configured to be also a pressure actuator (Figs. 3, 4, 7-10 and [0031]-[0034], [0037]-[0038] and [0044]-[0046] with the compressible material and pockets 104 configured to regulate the pressure between the physiological sensors 16 and 18 and the skin in order to maintain the pressure between the physiological sensors 16 and/or 18 within a predetermined range “the contact pressure is regulated to maintain the detector 18 and/or other patient-contacting components against the a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector as claimed when applied to the combined invention of Lindberg, Nousiainen and Culbert.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg, Nousiainen and Culbert with a pressure detector configured to detect a contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body; and a pressure adjuster configured to adjust the contact pressure of each of the first light source, the second light source, the third light source and the light receiver, on the living body, to a predetermined pressure based on a detection signal from the pressure detector, since one of ordinary skill in the art would recognize that using a contact pressure device to regularize the pressure between the skin of the patient and the physiological sensors within a specific contact pressure range was well-known in the art, as taught by Klomhaus. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Lindberg and Klomhaus teach the use of plethysmography/pulse oximetry to measure blood physiological parameters. The motivation would have been to ideally provide a blood physiological measurements while maintaining the contact between in the sensors and the skin within optimal pressure range to insure proper function and calibration of the physiological sensors, as suggested by Klomhaus ([0031], [0034]).

Regarding claims 4 and 13, Lindberg and Culbert teaches the red or infrared light of the first wavelength is reflected in a blood vessel disposed deeper than a dermis of the living body, and the green light of the second wavelength and third wavelength are reflected near the dermis (Lindberg in Fig.2 and Culbert [0032] “Relatively long wavelengths may penetrate to deeper blood vessels than relatively short wavelengths. FIG. 4 illustrates a first emitter 402 emitting light having a first wavelength (e.g., in the infrared (IR) range) and a second emitter 404 emitting light having a second wavelength (e.g., in the green range), the second wavelength being shorter than the first wavelength”).
Regarding claim 5, Lindberg teaches wherein a first distance between the first light source and the first light receiver is farther than a second distance between the second light source and the second light receiver (Fig. 2 LED 804 and left LED 560 places relative to the photo detector PD). Lindberg teaches also that the placement of the green LEDs are within the range of 0 to 5mm from the detector as a choice of engineering design. Therefore it would have been obvious to one of ordinary skill in the art to place the two green light sources at different distances from the detector for optimizing the reduction of the noise performed by subtraction as previously discussed in the independent claims 1 and 10 above wherein the optimization process has been recognized by the Court as an obvious process, therefore teaching wherein the second distance is farther than a third distance between the third light source and the light detector as claimed.

Claims 9, 16, 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) and in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) as applied to .
Regarding independent claim 16, all the claim limitations of claim 16 are included within the claim limitations of claim 1 with the additional claim limitations of “the apparatus comprising: a substrate” ; “a first light source disposed on the substrate” and “a second light source disposed on the substrate”. As previously discussed for claim 1, Lindberg, Nousiainen, Culbert and Klomhaus teach all limitations of claim 1. Lindberg, Nousiainen, Culbert and Klomhaus do not specifically teach the additional limitations “the apparatus comprising: a substrate”; “a first light source disposed on the substrate” and “a second light source disposed on the substrate” as in claim 16. 
However, Baringer teaches within the same field of endeavor of a biometric monitoring device (Title and abstract) with the determination of the heart rate using optical PPG setting ([0044], [0105] and Fig. 13A/13B) as an apparatus and method to use it for acquiring biological information using a wrist watch-type terminal (Figs. 5 6B and [0044]) comprising an apparatus for acquiring biological information (abstract, biometric monitoring device for monitoring the blood and vascular parameters), the apparatus comprising: a substrate (Figs. 3A-3C and [0149] flexible PCB board); a first light source disposed on the substrate (Figs. 3A-3C LEDs and [0149] flexible PCB board with light sources), configured to irradiate directly a first portion of a living body with a first light of a first wavelength (Figs.5 and 11D LED light source 1 and light detector 1 with first wavelength in the green spectrum [0136]), a second  light source disposed on the substrate (Figs. 3A-3C LEDs and [0149] flexible PCB board with light sources), the second light source configured to irradiate directly a second portion of a living body with a second light of a second wavelength (Figs.5 and 11D LED light source 1 and light detector 1 with first wavelength in the green spectrum [0136]). 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg, Nousiainen, Culbert 
Regarding independent claims 9 and 28, all the claim limitations of claims 9 and 28 are included within the claim limitations of claim 16 with the additional claim limitation “A wrist watch-type terminal comprising a biological information acquisition apparatus”. As previously discussed, Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teach all the limitations of claim 16. Furthermore, Baringer teaches the additional limitation “A wrist watch-type terminal comprising a biological information acquisition apparatus” for an apparatus and method to use it for acquiring biological information using a wrist watch-type terminal (Figs. 5 6B and [0044]). 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg, Nousiainen, Culbert and Klomhaus with “a wrist watch-type terminal comprising a biological information acquisition apparatus”, since one of ordinary skill in the art would recognize that the use of substrate to support the light emitting sources for PPG placed in the wrist watch was known in the art, as taught by Baringer. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Culbert, Nousiainen and Baringer teach optically irradiating the skin and tissue for assessing blood vessel parameters. The motivation would have been to ideally provide a device for continuous monitoring heart rate, as suggested by Baringer (Fig. 6B and [0044]).

Regarding claim 25, Baringer teaches also that the substrate is flexible with the PCB circuit board or flexible circuit board (Fig. 3A and [0426] for disposing the LED and photodiodes).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer with the substrate being flexible, since one of ordinary skill in the art would recognize that the use of a flexible PCB flexible board for mounting the emitting light sources within a wrist watch was known in the art, as taught by Baringer. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Culbert, Nousiainen and Baringer teach optically irradiating the skin and tissue for assessing blood vessel parameters. The motivation would have been to ideally provide a device for continuous monitoring heart rate, as suggested by Baringer (Fig. 6B and [0044]).
Regarding claim 27, as discussed for claim 1, Culbert teaches a processing system for the determination of the heart rate based on a subtraction value of subtracting a first detection signal that is obtained by detecting the second light from a second detection signal that is obtained by detecting the first light reading on the processor is further configured to determine the pulse wave based on a subtraction value of subtracting the first detection signal from the second detection signal as in claim 27.

Claims 17, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN ..
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teach an apparatus and method as set forth above. Additionally, as discussed previously, Lindberg and Culbert teaches the plurality of light sources or detectors in contact with the skin of the patient (Lindberg Fig. 2 and p.3 5th ¶ with three light sources and Culbert Fig. 1 and [0018] first light sensor #104 combined with a first light source #102 and a second detector #108  combined with a second light source on a surface of a device 100 and device 100 may be strapped to a user’s wrist, reading the detector in contact with the living body) teach as previously discuss a CPU or computer attached to the device  and the use of two different wavelengths for the optical transducer for light sources as red, infrared and green, which are switchable (as discussed above) therefore selecting one or the other light source for performing the function of a PPG or oximeter, therefore broadly reading on the processor is further configured to: select one of the light sources or the light receivers satisfying a condition; and determine the detection signal of the light that is received by a light receiver corresponding to the selected one of the light sources or the light receivers.
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer do not specifically teach one of the plurality of light source and one of the plurality of the receivers being in contact with the living with a predetermined pressure with the one of the light source and the light receiver respectively comprises light sources or light receivers disposed on two or more approximately concentric circles, the one of the light sources or the light detectors contacting the living body with a predetermined pressure and a fourth detection signal of a fourth light as in claim 17.
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer do not specifically teach one of the plurality of light source and one of the plurality of the receivers being in contact with the living a fourth detection signal of a fourth light as in claim 20.
However, regarding claims 17 and 20, Gulati teaches within the same field of endeavor (Title and abstract) the disposition of the light source and detector on the surface of the probe  wherein one of the light sources are including seven light source (Fig.3-4 401-407) or one of the light detectors may include seven light detectors (Fig.5 501-507) to perform similar function for targeting different layers of the living body (Fig.3) therefore teaching in regard to Lindberg, Nousiainen, Culbert and Baringer a fourth detection signal of a fourth light.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system and method of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer with a determined a fourth detection signal of a fourth light, since one of ordinary skill in the art would recognize that having more than three different light sources or three different light detector for an optical probe for blood parameter characterization was known in the art as taught by Gulati. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Gulati and Baringer teach the use of optical lights through the patient skin. The motivation would have been to allow for targeting different layers under the skin of the patient for monitoring of the blood properties, as suggested by Gulati (Fig.3 and [0091]).
Additionally, Gulati teaches the disposition of the one or more light sources disposed around using 6 different rings (Figs. 8A and Fig.11B and [0138])  and Navon teaches within the same filed of endeavor (Title and abstract) the design of having the optical detectors forming two or more concentric circles around the light source detector (Fig. 3 light source/emitter 202 as circle and concentric circles of detectors 204) and therefore also on ring shaped arrangements reading on one of the plurality of light source and one of the plurality of the receivers […being in contact with the living body with a predetermined pressure…] with the one of the light source and 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system and method of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer and Gulati with the one of the light source and the light receiver respectively comprises one of the light sources and one of the light receivers disposed on two or more approximately concentric circles, since one of ordinary skill in the art would recognize that designing concentric circles/ring shaped for the optical detectors centered around the light source was known in the art, as taught by Gulati and Navon and since the disposition of the detector in respect with the light sources is an arbitrary design consideration as taught by Navon. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Gulati, Navon and Baringer teach the use of optical lights through the patient skin. The motivation would have been to allow for continuous monitoring of the blood properties, as suggested by Navon ([0091]).
Additionally, Tverskoy teaches a contact photoplethysmographic device for measuring vital signs of the patient (Title and abstract and [0006]) wherein the PPG sensor is used as a contact pressure detector with a calibrated contact pressure with the measured PPG amplitude (Fig. 1 and [0052]-[0055] with the PPG measuring the corresponding contact pressure to be maintained within a desired magnitude close to the mural pressure as optimal contact pressure yielding to PPG normalized amplitudes above 0.7 of the calibrated maximal observed PPG signal magnitudes in order to accept the PPG signal) therefore reading on a pressure detector configured to detect a contact pressure of the light source or the light receiver on the living body and select the light sources and the light receivers contacting the living body with the contact pressure corresponding to a predetermined pressure as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN 20140266939 A1; Pub.Date 09/18/2014; Fil.Date 04/29/2014) as applied to claims 1, 4, 5, 9, 10, 13, 16, 25, 27, 28 and further in view of Gulati et al. (USPN 20150015888 A1; Pub.Date 01/15/2015; Fil.Date 07/12/2013) in view of Bernreuter (USPN 20080015424 A1; Pub.Date 01/17/2008; Fil.Date 07/20/2007) and in view of Tverskoy (USPN 20130218025 A1; Pub.Date 08/22/2013; Fil.Date 02/20/2013).
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teach an apparatus and method as set forth above. Additionally, as discussed previously Culbert teaches the plurality of light sources or detectors in contact with the skin of the patient (Fig. 1 and [0018] first light sensor #104 combined with a first light source #102 and a second detector #108  combined with a second light source on a surface of a device 100 and device 100 may be strapped to a user’s wrist, reading the detector in contact with the living body) teaches a CPU ([0058]  processing system 2004) and 
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer do not specifically teach one of the plurality of light source and one of the plurality of the receivers being in contact with the living with a predetermined pressure with the one of the light source and the light receiver respectively comprises light sources or light receivers disposed in an approximately straight line and a determined fourth detection signal of a fourth light as in claim 18.
However, regarding claim 18, Gulati teaches within the same field of endeavor (Title and abstract) the disposition of the light source and detector on the surface of the probe  wherein one of the light sources are including seven light source (Fig.3-4 401-407) or one of the light detectors may include seven light detectors (Fig.5 501-507) to perform similar function for targeting different layers of the living body (Fig.3) therefore teaching in regard to Lindberg, Nousiainen, Culbert, Klomhaus and Baringer a fourth detection signal of a fourth light.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system and method of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer with a determined a fourth detection signal of a fourth light, since one of ordinary skill in the art would recognize that having more than three different light sources or three different light detector for an optical probe for blood parameter characterization was known in the art as taught by Gulati. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Gulati and Baringer teach the use of optical lights through the patient skin. The motivation would have been to allow for targeting 
Additionally, Bernreuter teaches an optical device for tissue oximetry (Title and abstract) with various designs for the disposition of the LEDs in regard to the detectors with one design wherein one of the light source and the light receiver is disposed around another one of the light source and the light receiver (Fig. 9 with detectors 35D and 36D around LEDs 31E and 32E).
Additionally, Bernreuter teaches the one of the light source and the light receiver respectively comprises light sources or light receivers disposed on an approximately straight line (Fig. 12B light sources 31E and 132E with detectors 31D1 and 32D).  
However, in this case, the disposition of the light sources and detectors (e.g. on a straight line) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed structure.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the apparatus made obvious by Lindberg, Nousiainen, Culbert, Klomhaus, Baringer and Gulati could have applied with the light sources and detectors on a straight line, as claimed, because Bernreuter teaches such a design (Fig. 12B). Therefore, it would have been prima facie obvious to adapt the apparatus of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer and Gulati, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bernreuter. The motivation would have been to ideally provide different light trajectories reaching different depth within the tissue, as suggested by Bernreuter (Fig. 13 light from 32E reaching deeper than light from 31E).
Additionally, Tverskoy teaches a contact photoplethysmographic device for measuring vital signs of the patient (Title and abstract and [0006]) wherein the PPG sensor is used as a contact pressure detector with a calibrated contact pressure with the measured PPG amplitude (Fig. 1 and [0052]-[0055] with the PPG measuring the corresponding contact pressure to be 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati and Bernreuter with a pressure detector configured to detect a contact pressure of the light source or the light receiver on the living body and select the light sources and the light receivers contacting the living body with the contact pressure corresponding to a predetermined pressure, since one of ordinary skill in the art would recognize that using the PPG sensor to sense the contact pressure to select the optical transducer providing the correct PPG signal to be processed was known in the art, as taught by Tverskoy. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Tverskoy and Baringer teach the use of wearable contact PPG technology. The motivation would have been to optimize the PPG signals, as suggested by Tverskoy ([0052]-[0055]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN 20140266939 A1; Pub.Date 09/18/2014; Fil.Date 04/29/2014) as applied to claims 1, 4, 5, 9, 10, 13, 16, 25, 27, 28 and further in view of Gulati et al. (USPN 20150015888 A1; Pub.Date 01/15/2015; Fil.Date 07/12/2013) in view of Holcombe (USPN 20110248151 A1; Pub.Date .
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teach an apparatus and method as set forth above. Additionally, as discussed previously Culbert teaches the plurality of light sources or detectors in contact with the skin of the patient (Fig. 1 and [0018] first light sensor #104 combined with a first light source #102 and a second detector #108  combined with a second light source on a surface of a device 100 and device 100 may be strapped to a user’s wrist, reading the detector in contact with the living body) teaches a CPU ([0058]  processing system 2004) and the use of two different wavelengths for the optical transducer for light sources ([0018] and Fig. 1, and [0034], [0073] red, infrared and green, which are switchable as discussed above) therefore selecting one or the other light source for performing the function of a PPG or oximeter, therefore broadly reading on the processor is further configured to: select one of the light sources or the light receivers satisfying a condition; and determine the detection signal of the light that is received by a light receiver corresponding to the selected one of the light sources or the light receivers.
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer do not specifically teach the one of the light source and the light receiver respectively comprises light sources or light receivers disposed on a spiral centering and around the other one of the light source and the light receiver and a determined fourth detection signal of a fourth light as in claim 19.
However, regarding claim 19, Gulati teaches within the same field of endeavor (Title and abstract) the disposition of the light source and detector on the surface of the probe  wherein one of the light sources are including seven light source (Fig.3-4 401-407) or one of the light detectors may include seven light detectors (Fig.5 501-507) to perform similar function for targeting different layers of the living body (Fig.3) therefore teaching in regard to Lindberg, Nousiainen, Culbert and Baringer a fourth detection signal of a fourth light.
fourth detection signal of a fourth light, since one of ordinary skill in the art would recognize that having more than three different light sources or three different light detector for an optical probe for blood parameter characterization was known in the art as taught by Gulati. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Gulati and Baringer teach the use of optical lights through the patient skin. The motivation would have been to allow for targeting different layers under the skin of the patient for monitoring of the blood properties, as suggested by Gulati (Fig.3 and [0091]).
Additionally, Holcombe teaches a device with multiple photodetectors (Title and abstract and Fig. 1) wherein multiple designs of the photodetectors dispositions using barrier elements are provided including a spiral design for the multiple detectors ([0050] spiral pattern for the detectors)  reading on the one of the light source and the light receiver respectively comprises light sources or light receivers disposed on a spiral […centering around the other one of the light source and the light receiver…].
However, in this case, the disposition of the light sources and detectors (e.g. on a spiral) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed structure.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the apparatus made obvious by Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati could have applied with the one of the light source and the light receiver respectively comprises light sources or light receivers disposed on a spiral, as claimed, because Holcombe teaches such a design ([0050]). Therefore, it would have been prima facie obvious to adapt the apparatus of Baringer, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior 
Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati and Holcombe do not explicitly teach a spiral centering around another one of the light source and one of the light receiver.
Additionally, Navon teaches that the design of the multiple detectors is centering around another one of the light source and one of the light receiver (Fig. 3 light source/emitter 202 and concentric circles of detectors 204).
However, in this case, the disposition of the light sources and detectors (e.g. centered around the other light sources) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed structure. Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the apparatus made obvious by Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati and Holcombe could have applied on a spiral centering around the other one of the light source and the light receiver, as claimed, because Navon teaches such a centering design ([0050]). Therefore, it would have been prima facie obvious to adapt the apparatus of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati and Holcombe, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Navon. The motivation would have been to allow for continuous monitoring of the blood properties, as suggested by Navon ([0091]).
Additionally, Tverskoy teaches a contact photoplethysmographic device for measuring vital signs of the patient (Title and abstract and [0006]) wherein the PPG sensor is used as a contact pressure detector with a calibrated contact pressure with the measured PPG amplitude (Fig. 1 and [0052]-[0055] with the PPG measuring the corresponding contact pressure to be maintained within a desired magnitude close to the mural pressure as optimal contact pressure yielding to PPG normalized amplitudes above 0.7 of the calibrated maximal observed PPG signal 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Gulati, Holcombe and Navon with a pressure detector configured to detect a contact pressure of the light source or the light receiver on the living body and select the light sources and the light receivers contacting the living body with the contact pressure corresponding to a predetermined pressure, since one of ordinary skill in the art would recognize that using the PPG sensor to sense the contact pressure to select the optical transducer providing the correct PPG signal to be processed was known in the art, as taught by Tverskoy. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Tverskoy and Baringer teach the use of wearable contact PPG technology. The motivation would have been to optimize the PPG signals, as suggested by Tverskoy ([0052]-[0055]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN 20140266939 A1; Pub.Date 09/18/2014; Fil.Date 04/29/2014) as applied to claims 1, 4, 5, 9, 10, 13, 16, 25, 27, 28 and further in view of Peter et al. (2014 IRBM 35:271-282; Pub.Date online 08/28/2014) and in view of Myllyla et al. (2012 Journal of Sensors 2012:769613 8 pages; Pub.Date 2012)

Lindberg, Nousiainen, Culbert, Klomhaus and Baringer do not specifically teach to determine a pulse wave in a different position of the living body by operating one of the first light source, the second light source, and the one or more light receivers at a different distance from another one of the first light source, the second light source, and the third light source and the one or more light receivers as in claim 23. 
However, Peter reviewed the pulse transit time methods related to the pulse wave velocity method (p. 274 – 278 ¶ 2.4 to ¶ 4) measuring the propagation time of a determined pulse wave along an artery and its relation with the determination of a blood pressure (p. 274 – 278 ¶ 2.4 to ¶ 4) therefore reading on to determine a pulse wave in a different position of the living body […by operating one of the first light source, the second light source, and the one or more light receivers at a different distance from the one of the light source and the light receiver…]; and determine a blood pressure of the living body based on a propagation time of the determined pulse wave. Additionally, Myllyla teaches using also a PPG device with detectors at different places along the blood vessels is capable to measure (p. 3 ¶ measurement 3) pulse time delays (p.4-5 ¶measurement 3) broadly reading on determining pulse transit times by operating another one of the first light source, the second light source, and the one or more light receivers as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer to determine a pulse wave in a different position of the living body by operating one of the first light source, the second light source, and the one or more light receivers at a different distance from the another one of the first light source, the second light source, and the one or more light receivers, since one of ordinary skill in the art would recognize that performing the determination of pulse transit time within the PPG device with series of detectors sensing pulses according to the reflected light from the emitted light by a single light source was .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN 20140266939 A1; Pub.Date 09/18/2014; Fil.Date 04/29/2014) as applied to claims 1, 4, 5, 9, 10, 13, 16, 25, 27, 28 and further in view of Wilson (2014 BioOptics World internet edition, 9 pages; Pub.Date 09/16/2014; https://www.bioopticsworld.com/articles/print/volume-7/issue-5/features/medical-and-aesthetic-lasers-semiconductor-diode-laser-advances-enable-medical-applications.html)
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teaches an apparatus as set forth above.
Additionally, Lindberg, Nousiainen, Culbert, Klomhaus and Baringer as previously discussed teach the use of two different wavelengths for the optical transducer for light sources such as red, infrared and green ranges. Additionally, Culbert teaches the red wavelength reaching deeper and the green wavelength designed for accessing tissue at different depths with longer wavelength reaching deeper ([0032] and Fig. 4). 

However, Wilson teaches the well-known physical property of the penetration depth within the skin and tissue of the light as function of its wavelength (p.3 Fig.2 and 2nd ¶ with penetration is located close to the dermis for wavelengths about 600nm and reaching deeper within the subcutaneous tissue for wavelengths well above 600nm in the infrared region) teaching the necessity to adjust the wavelength as a function of the distance between the light source and the detector in order to target the appropriate tissue at the appropriate depth, broadly reading on a wavelength of the light emitted to the living body changes based on a distance between the light source and the light receiver that respectively are on different sides as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer with a wavelength of the light emitted to the living body changes based on a distance between the light source and the light receiver that respectively are on different sides, since one of ordinary skill in the art would recognize that adapting the penetration depth of the light through the skin and tissue with the choice of the wavelength was well-known in the art, as taught by Wilson and since the choice of the distance between the light sources and the detectors depends on the penetration depth of the light as taught by Culbert. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Wilson and Baringer teach the use of optical lights through the patient skin. The motivation would have been to ideally provide an appropriate amount of energy for the lights to be deliver to the skin of the patient to reach the appropriate tissues, as taught by Wilson (p.3 2nd ¶).

26 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (WO 2007097702 A1; Pub.Date 08/30/2007; Fil.Date 02/21/2007) in view of Nousiainen et al. (WO 2014184447 A1; Pub.Date 11/20/2014; Fil.Date 05/15/2014) in view of Culbert et al. (WO 2015102591 A1; Pub.Date 09/07/2015; Fil.Date 30/12/2013) in view of Klomhaus (USPN 20100298678 A1; Pub.Date 11/25/2010; Fil.Date 05/20/2009) in view of Baringer et al. (USPN 20140266939 A1; Pub.Date 09/18/2014; Fil.Date 04/29/2014) as applied to claims 1, 4, 5, 9, 10, 13, 16, 25, 27, 28 and further in view of Campbell et al. (USPN 20080221410 A1; Pub.Date 09/11/2008; Fil.Date 03/09/2007) and in view of Navon (USPN 2010007681 A1; Pub.Date 03/25/2010; Fil.Date 03/26/2008).
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer teaches an apparatus as set forth above with a flexible substrate.
Lindberg, Nousiainen, Culbert, Klomhaus and Baringer does not specifically teach based on a state of bending the flexible substrate as the apparatus is attached onto the living body, the first light source, the second light source, the third light source and the one or more light receivers is disposed on an approximately concentric ellipsoid centering around another one of the first light source, the second light source and the one or more of light receivers, and based on a state of flattening the flexible substrate, the one of the first light source, the second light source, the third light source and the one or more light receivers is disposed on an approximately concentric circle centering around the other one of the first light source, the second light source, and the one or more light receivers as in claim 26.
However, Campbell teaches the use of flexible adhesive or bandage type of substrate for designing the disposition of the light emitters and detectors for pulse oximetry (Fig. 4 and Fig. 5 and [0050]). Additionally Campbell teaches the design of having the optical fibers or sources forming a circle around or centered on the detector (Fig. 2 Light source 18 detector 20 concentric circles for a flat face probe 16 from 12) suggesting at least the light sources can be placed on the flexible substrate as being in a concentric circle with the center detector when the probe is planar. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus and Baringer based on a state of flattening the flexible substrate, the one of the first light source, the second light source, the third light source and the one or more light receivers is disposed on an approximately concentric circle centering around the other one of the first light source, the second light source, the third light source and the one or more light receivers, since one of ordinary skill in the art would recognize that placing the detectors in a circular design around the light emitting source or the light sources in a circular design around the detector in a planar configuration was known in the art, as taught by Campbell and by Navon and since the choice of the disposition of the light sources in regard of the light detectors is an arbitrary design consideration as taught by Campbell and Navon. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Campbell, Navon and Baringer all teach monitoring blood parameters with optical detectors. The motivation would have been to allow for continuous monitoring of the blood properties, as suggested by Navon ([0091]).
Additionally, it would have been obvious for one of ordinary skill in the art before the time of filling the invention to have adapted the system of Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Campbell and Navon based on a state of flattening the flexible substrate, having the teaching of Lindberg, Nousiainen, Culbert, Baringer with the oximetry device with the light sources and detectors on a flexible substrate with the design of planar circular concentricity of the light sources or the detectors around the corresponding detector or light emitter taught by Campbell and by Navon, would find obvious that when placing the same sensor on a wrist having the shape of a cylinder as taught by Baringer, the same flexible sensor would place the light sources or the detectors around the corresponding detector or light emitter in an approximately concentric 
Therefore the combination Lindberg, Nousiainen, Culbert, Klomhaus, Baringer, Campbell and Navon teach all the limitations of claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilder-Smith et al. (USPN 20110092791 A1; Pub.Date 04/21/2011; Fil.Date 10/15/2010) teaching within the same field of endeavor the use of a pressure compensation system for physiological blood sensors (Title, abstract) for sensing the contact skin biosensor pressure and adjusting the accuracy of the biosignals with the sensed applied pressure within a specific range of pressure ([0009], [0036]-[0038] collecting pressure information implicitly with a sensor device, with compensation for the applied pressure) teaching the effect of applied pressure on the sensed physiological signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785